DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973.
For claim 1, 
Intoccia discloses in a particular embodiment, a “surgical apparatus (device 100; fig 1; [0026]) comprising: 
an elastomeric sheath (sheath 102; fig 2; [0026-0033], specifically [0029] describes the sheath is made of any suitable material with sufficient flexibility, including synthetic plastics or polymers) defining a first lumen configured to receive an endoscope and a second lumen configured to receive a surgical tool (two working channels 112; fig 2; [0038-0039]), the elastomeric sheath having a circular cross-section (fig 2), and the first lumen and the second lumen having semi-circular cross-sections to define the circular cross-section of the elastomeric sheath (fig 2), wherein the first lumen and the second lumen are separated by a rigid wall formed within the elastomeric sheath ([0029] describes providing the sheath with sufficient flexibility to traverse body cavities and tracts and also describes it can be formed of materials both rigid and semi-rigid.  [0027] also describes flexible, rigid, and hybrid configurations)”. 
Intoccia does not disclose 
“a flexible sheath coupled to an outer surface of the elastomeric sheath and forming an additional lumen between an inner surface of the flexible sheath and the outer surface of the elastomeric sheath”.  Silverstein teaches in the same field of endeavor, a flexible sheath (53; fig 3A, 3B) coupled to an outer surface of a sheath forming a lumen (channel 55; fig 3A, 3B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Silverstein into the invention of Intoccia in order to configure the sheath, e.g. as claimed because it provides an additional optional channel.
“a navigation sensor disposed on a distal portion of the elastomeric sheath”.  Makower discloses a navigation sensor (e.g., 604, Fig. 6A,) disposed on a distal portion of the elastomeric sheath (e.g., paragraph [0154]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Makower’s into the invention of Intoccia in order to configure the sheath, e.g. as claimed because allows tracking and detection of the device.
As to Claim 2, modified Intoccia discloses the surgical apparatus according to Claim 1, as discussed above.
Makower further discloses wherein the navigation sensor is an electromagnetic sensor configured to be detectable in an electromagnetic field (e.g., paragraph [0154]).
As to Claim 3, modified Intoccia discloses the surgical apparatus according to Claim 1, as discussed above.
Intoccia further discloses further comprising a surgical tool positioned through the second lumen of the elastomeric sheath ([0039]).
Intoccia does not disclose “including a navigation sensor disposed on a distal portion thereof”.   Makower discloses a navigation sensor (e.g., 604, Fig. 6A,) disposed on a distal portion of a sheath (e.g., paragraph [0154]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Makower’s into the invention of Intoccia in order to configure the surgical tool, e.g. as claimed because allows tracking and detection of the device. (e.g., paragraph [0219]).
As to Claim 5, modified Intoccia discloses the surgical apparatus according to Claim 1, as discussed above.
Intoccia further discloses wherein the elastomeric sheath has a lubricious inner surface (e.g., paragraph [0033]).
As to Claim 6, modified Intoccia discloses the surgical apparatus according to Claim 1, as discussed above.
Intoccia discloses providing variety of tools required during a procedure ([0039]).  Intoccia does not disclose the particulars of the configuration as required in the claim.  Makower teaches further comprising an endoscope ([0155]) positioned through the first lumen of the elastomeric sheath and a surgical tool ([0216]) positioned through the second lumen of the elastomeric sheath, wherein the first lumen tightly conforms to the endoscope and the second lumen tightly conforms to the surgical tool to limit movement (Makower as further examples of use conditions in figs 6C-I, shows the normal operation of the sheath where the inserted instruments appreciably fill the available empty space of the lumens, including the full diameters of the lumen.  As such, the inserted tools of Makower would also be expected to appreciably fill at least the diametric space of the lumen and therefore provide a “tight” fit which conforms to the shape of the inserted instruments) of the endoscope relative to the surgical tool along a longitudinal axis defined by the elastomeric sheath (e.g., paragraph [0140]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Makower into the invention of Intoccia in order to configure the surgical apparatus, e.g. as claimed because it allows static positioning of the tools within the device without the operator’s constant grasp.
As to Claim 7, modified Intoccia discloses the surgical apparatus according to Claim 6, as discussed above.
Makower further discloses wherein the endoscope includes at least one of a light source, a camera, or a working channel configured to receive an additional surgical tool (e.g., paragraph [0155]).
As to Claim 8, modified Intoccia discloses the surgical apparatus according to Claim 6, as discussed above.
Makower further discloses wherein the surgical tool is a catheter configured to provide at least one of aspiration or suction (e.g., paragraph [0216]).
As to Claim 9, modified Intoccia discloses the surgical apparatus according to Claim 1, as discussed above.
Intoccia does not disclose a balloon anchor disposed on a distal portion of the elastomeric sheath.
Makower teaches such a balloon anchor disposed on a distal portion of the elastomeric sheath (e.g., paragraph [0149]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Makower into the invention of Intoccia in order to configure the surgical apparatus, e.g. as claimed because it allows manner to secure the device.
As to Claim 10, modified Intoccia discloses the surgical apparatus according to Claim 9, as discussed above.
Makower further discloses wherein the balloon anchor is configured to receive at least one of air or liquid to inflate the balloon anchor (e.g., paragraph [0149]).
As to Claim 12, modified Intoccia as in claim 1 discloses the surgical apparatus according to Claim 1, as discussed above including wherein the additional lumen is configured to receive an additional surgical tool, wherein the additional lumen expands when it receives the additional surgical tool to conform to the shape of the additional surgical tool when the additional surgical tool is received within the additional lumen (Silverstein: 5:65-66 describes the lumen as a flexible tubing which therefore is capable of expanding when a tool is inserted within).  
Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973.
As to Claim 14, Intoccia discloses a “surgical apparatus (device 100; fig 1; [0026]) comprising:
an elastomeric sheath (sheath 102; fig 2; [0026-0033], specifically [0029] describes the sheath is made of any suitable material with sufficient flexibility, including synthetic plastics or polymers) configured to receive an endoscope (e.g., [0038-0039]), the elastomeric sheath defining a first lumen and a second lumen having semi-circular cross-sections to define a circular cross-section of the elastomeric sheath (two working channels 112; fig 2; [0038-0039]), wherein the first lumen and second lumen are separated by a rigid wall ([0029] describes providing the sheath with sufficient flexibility to traverse body cavities and tracts and also describes it can be formed of materials both rigid and semi-rigid.  [0027] also describes flexible, rigid, and hybrid configurations)”.  
Intoccia does not disclose “a flexible sheath coupled to an outer surface of the elastomeric sheath and forming an additional lumen between an inner surface of the flexible sheath and the outer surface of the elastomeric sheath”.  Silverstein teaches in the same field of endeavor, a flexible sheath (53; fig 3A, 3B) coupled to an outer surface of a sheath forming a lumen (channel 55; fig 3A, 3B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Silverstein into the invention of Intoccia in order to configure the sheath, e.g. as claimed because it provides an additional optional channel.
Intoccia does not disclose a navigation sensor disposed on a distal portion of the elastomeric sheath.
However, in the same field of endeavor, Makower teaches a navigation sensor (e.g., 604, Fig. 6A,) disposed on a distal portion of an elastomeric sheath (e.g., paragraph [0154]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the navigation sensor as taught by Makower for the advantage of to track the position of catheter, cannula or other device within the body (paragraph [0018] of Makower).
As to Claim 15, Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973 disclose the surgical apparatus according to Claim 14, as discussed above.
Makower is relied upon for teaching the navigational sensor and Makower further teaches wherein the navigation sensor is an electromagnetic sensor, the electromagnetic sensor configured to be detectable in an electromagnetic field (e.g., paragraph [0154]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the navigation sensor as taught by Makower for the advantage of to track the position of catheter, cannula or other device within the body (paragraph [0018] of Makower).
As to Claim 16, Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973 disclose the surgical apparatus according to Claim 14, as discussed above.
Modified Intoccia further discloses wherein the collapsible lumen is configured to receive an additional surgical tool, wherein the collapsible lumen expands when it receives the additional surgical tool (Silverstein: 5:65-66 describes the lumen as a flexible tubing which therefore is capable of expanding when a tool is inserted within).
As to Claim 18, Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973 disclose the surgical apparatus according to Claim 14, as discussed above.
Intoccia further discloses wherein the elastomeric sheath has a lubricious inner surface (e.g., paragraph [0033]).
As to Claim 19, Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973 disclose the surgical apparatus according to Claim 14, as discussed above.
Intoccia discloses providing variety of tools required during a procedure ([0039]).  Intoccia does not disclose the particulars of the configuration as required in the claim.  Makower teaches further comprising an endoscope ([0155]) positioned through the first lumen of the elastomeric sheath and a surgical tool ([0216]) positioned through the second lumen of the elastomeric sheath, wherein the first lumen tightly conforms to the endoscope and the second lumen tightly conforms to the surgical tool to limit movement (Makower as further examples of use conditions in figs 6C-I, shows the normal operation of the sheath where the inserted instruments appreciably fill the available empty space of the lumens, including the full diameters of the lumen.  As such, the inserted tools of Makower would also be expected to appreciably fill at least the diametric space of the lumen and therefore provide a “tight” fit which conforms to the shape of the inserted instruments) of the endoscope relative to the surgical tool along a longitudinal axis defined by the elastomeric sheath (e.g., paragraph [0140]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Makower into the invention of Intoccia in order to configure the surgical apparatus, e.g. as claimed because it allows static positioning of the tools within the device without the operator’s constant grasp.
As to Claim 20, Intoccia, JR. et al. US2014/0081080 and further in view of Silverstein et al. 5,025,778 and Makower et al. US2006/0063973 disclose the surgical apparatus according to Claim 19, as discussed above.
Makower further discloses wherein the endoscope includes at least one of a light source, a camera, or a working channel configured to receive an additional surgical tool (e.g., paragraph [0155]).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in particular the Intoccia reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
4/25/22